Citation Nr: 0629932	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  98-18 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine (low back 
disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had verified active duty service from September 
1979 until November 1995.  He also had 8 months of prior 
active service.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of the VA Regional Office (RO) in St. Petersburg, 
Florida.  

This case was remanded by the Board in March 2001, October 
2003, and December 2005 for further development and has been 
returned for review by the Board.


FINDING OF FACT

The veteran's lumbosacral spine disability has been primarily 
manifested by pain on use with 90 degrees of flexion and mild 
neurological symptomatology in each leg, without evidence of 
muscle spasm on extreme forward bending, unilateral loss of 
lateral spine motion in a standing position, severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, 
abnormal mobility on forced motion, unfavorable ankylosis of 
the entire thoracolumbar spine or incapacitating episodes.


CONCLUSIONS OF LAW

1.  Entitlement to an evaluation in excess of 20 percent for 
a low back disability is not warranted prior to September 23, 
2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2001).

2.  Since September 23, 2002, an evaluation of 30 percent is 
warranted for a low back disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5293, 5295 (2001) and effective September 
23, 2002; 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243, 
effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in April 2001, February 2004, and March 
2006.  The content of the notices fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Although the notices were not sent until after the initial 
rating denying the claim, the Board finds that any defect 
with respect to the timing of the required notice was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  

The Board notes that the medical records indicate that 
magnetic resonance imaging (MRI) was performed at the Naval 
Hospital in Jacksonville, Florida, in April 1996.  The RO 
attempted to obtain these records.  However, the MRI report 
is not of record.  In light of the private interpretations of 
the MRI that are on the record, the Board will not further 
delay the adjudication of the case in order to obtain this 
report.  The private interpretations will be reviewed in the 
light most favorable to the veteran.   

In this case, the examination to which the veteran failed to 
report in July 2005 was scheduled in connection with his 
appeal from the original rating granting service connection 
for the low back disability.  Based on his lack of response, 
numerous examination reports that are of record and the 
failed attempt to provide his additional examination, the 
Board will proceed to decide his appeal based on the evidence 
of record.  38 C.F.R. § 3.655.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Analysis for a higher evaluation for low back disability 
under the old law

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of 2 disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran appealed the initial assignment of the evaluation 
for the service-connected disability and, consequently, the 
Board has considered the appropriateness of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The regulations for evaluation of certain disabilities of the 
spine, including intervertebral disc syndrome, were revised, 
effective on September 23, 2002. 67 Fed. Reg. 54345 (August 
22, 2002).  Additional revisions were made to the evaluation 
criteria for disabilities of the spine, as well as re-
numbering-effective on September 26, 2003-for purposes of 
updating the rating schedule with current medical terminology 
and unambiguous criteria to reflect medical advances since 
last reviewed.  (Former Diagnostic Code 5293 is now 
Diagnostic Code 5243).  It should be pointed out that the 
revised rating criteria may not be applied to a claim prior 
to the effective date of the amended regulation.  See 38 
U.S.C.A. § 5110(g); Rhodan v. West, 12 Vet. App. 55 (1998).  

Considering the old law, arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.

38 C.F.R. § 4.71a, Diagnostic Code 5003 provided that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.  Severe limitation of 
motion warranted an evaluation of 40 percent.  

A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  38 C.F.R. Part 4, Diagnostic Code 5293.

Diagnostic Code 5295 was for lumbosacral strain.  Under this 
diagnostic code a noncompensable rating was warranted for 
lumbosacral strain where there are only slight subjective 
symptoms.  A 20 percent rating was warranted for lumbosacral 
strain where there was muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation required severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating was 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

Ankylosis of the lumbar segment of the spine at a favorable 
angle warranted a 40 percent evaluation.  A 50 percent 
evaluation required fixation at an unfavorable angle.  38 
C.F.R. Part 4, Diagnostic Code 5289.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) held that when a diagnostic code 
provides for compensation based upon limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered, and examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups." DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca, supra.

The evidence of record includes private evaluations and VA 
examinations that were conducted in August 1996, March 1998, 
and March 2003.  

In considering the regulations that pertain to limitation of 
motion (without regard to pain), the medical records for this 
period of time show that the veteran had full range of motion 
of the lumbar spine, which does not support the assignment of 
a higher disability evaluation.  

The Board considered whether the veteran should be granted a 
rating in excess of 20 percent under the old regulations that 
relate to intervertebral disc syndrome.  An April 1997 
medical report of the Southeastern Neuroscience Institute 
shows that the veteran reported a 2-week flare-up of back 
pain.  He also noted right radiculopathy.  On examination 
there was a positive Lasegue's test at 45 degrees in the 
right leg.  The nerve conduction studies were abnormal, more 
so on the left than right.  The examiner reviewed an April 
1996 MRI from the Naval Hospital which showed a large 
herniated disc with degenerative disc and osteophytic 
changes.  

A September 1997 report from the University of Florida also 
noted the April 1996 MRI, which was interpreted as showing 
midline and right lateral disc herniation in the L4-5 region.  
There was diminished pinprick in a patchy distribution in the 
right L4-S1 dermatome on examination.  

VA radiological report in April 1998 showed degenerative 
changes from L3-L5.  There was significant disk space 
narrowing at the L4-L5 level. 

While there has been positive evidence of neurological 
symptoms reported at the private evaluations, an evaluation 
in excess of 20 percent for the veteran's service connected 
back disability under Diagnostic Code 5293 is not warranted 
because severe intervertebral disc syndrome with recurring 
attacks with intermittent relief was not demonstrated by the 
reported objective findings.  The veteran had indicated that 
his attacks occurred anywhere from 6 to 12 times a year.  An 
undated private report from Dr. B. indicated that the veteran 
was under regular treatment since 1992 for low back pain with 
right radiculopathy.  Importantly, he also noted that with 
moderate stretching and exercises, as well as spinal 
adjustment, his condition was relatively stable.  

Moreover, the most recent VA findings, to include 
neurological, sensory and deep tendon reflex findings, do not 
show severe intervertebral disc syndrome, nor is severe 
intervertebral disc syndrome shown by the other findings of 
record.  There were no fixed deformities or posture 
deformities.  He had normal musculature.  There was no 
obvious paraspinal muscle spasm or significant tenderness.  
There were no abnormalities shown on neurological 
examination.  This is similar to the findings reported at the 
VA examination conducted in March 1998.  Such a disability 
picture belies a conclusion that the veteran has severe 
neurological symptomatology with little intermittent relief.    

The disability might alternatively be assigned an evaluation 
in excess of 20 percent using the criteria of Diagnostic Code 
5295 for lumbosacral strain.  However, as noted there is no 
evidence that the veteran's low back disability is severe.  
Further, there is no medical evidence of listing of the whole 
spine to the opposite side with positive Goldthwaite's sign 
or loss of lateral motion or abnormal mobility with forced 
motion.  There was no evidence of listing of the spine upon 
VA or private examinations.  There is no evidence of marked 
limitation of forward bending.  The veteran has normal 
lateral motion.  Consequently, the Board finds that a 
disability evaluation in excess of 20 percent is not 
warranted under Diagnostic Code 5295.

Higher evaluations might alternatively be established using 
other diagnostic criteria, including Diagnostic Code 5285 for 
vertebral fracture and Diagnostic Codes 5286 and 5289 for 
lumbar ankylosis.  See 38 C.F.R. § 4.71a.  However, the 
record does not reveal the appellant's lumbar spine 
disability is manifested by vertebral fracture or ankylosis.

In regard to pain, VA and private reports show that the 
veteran related that he had constant pain with intermittent 
episodes of severe flare-ups.  The April 1997 medical report 
of the Southeastern Neuroscience Institute shows that the 
veteran reported a 2-week flare-up of back pain.  

The September 1997 report from the University of Florida 
noted mild tenderness that was elicited on palpation.  The 
examiner commented that the veteran had a disabling lumbar 
spine condition that may be secondary to a combination of 
spinal stenosis and/or thecal sac compression lesion.  

At the VA examination in March 1998, the veteran reported his 
symptoms which included episodes of sharp back pain on the 
average of six times a year.  He also noted that he 
experienced radiating pain into the right leg.  His pain was 
unrelated to activity.  On examination there was tenderness 
over the sacroiliac joint.  

At VA examination in March 2003, the veteran reported that he 
had chronic daily pain rated as 2-3 on a scale of 10.  He had 
monthly flare-ups that lasted 2-3 days.  During this time he 
laid flat on his bed and was unable to participate in his 
normal daily activities.  He was unable to put on his shoes 
or touch his toes during these attacks.  He stated that he 
had missed 10-14 days of work during the previous year.  

While the schedular criteria explicitly recognize that 
functional loss may be due to pain, the criteria also provide 
that subjective complaints of pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  The VA examiner in 
March 2003 noted that the veteran had frequent flare-ups 
consistent with episodic nerve root compression that resulted 
in significant morbidity; however, objective evidence of 
manifestations that might demonstrate additional functional 
impairment has not been shown.  At the VA examination in 
March 1998, there was no evidence of muscle spasm or 
tenderness over the sciatic nerve.  He had full range of 
motion of the lumbosacral spine.  

The September 1997 report from the University of Florida also 
noted on examination he had full range of motion.  He had 5/5 
strength in all extremities.  The reflexes were 1+/4.  His 
gait was slightly guarded.  

At VA examination in March 2003 he was able to flex 90 
degrees, extend 20 degrees, lateral bend on each side 20 
degrees and rotate 15 degrees on each side, without pain.  
There were no fixed deformities or posture deformities.  He 
had normal musculature.  There was no obvious paraspinal 
muscle spasm or significant tenderness.  There were no 
abnormalities shown on neurological examination.      

While the veteran is competent to report pain, he has not 
identified any functional limitation that would warrant an 
evaluation higher than 20 percent under the applicable rating 
criteria.  The rating schedule does not support an increased 
rating due to pain alone.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  With no objective evidence of impairment, 
his complaints standing alone are insufficient to support a 
higher rating.

Analysis for a higher evaluation for low back disability 
under the new law

The new regulations provide the following rating criteria: a 
40 percent evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective September 26, 2003).

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees; 
extension is zero to 30 degrees, and left and right lateral 
rotation were zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

In regard to intervertebral disc syndrome, the revised 
Diagnostic Code 5293 provided that intervertebral disc 
syndrome should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  An evaluation of 10 
percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; an 
evaluation of 20 percent was warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months; and an evaluation of 40 percent was warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

Note (1) to revised Diagnostic Code 5293 provides that, for 
purposes of evaluations under that diagnostic code, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2):  When evaluating 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  

The revised criteria effective September 26, 2003, include 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that: an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; an 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; and an evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months. 

In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve.  Diagnostic Code 8520.  Disability 
ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis, which is mild, moderate 
or moderately severe in degree, respectively.  Id.  

In regard to the new regulations, the Board does not find 
that the veteran's low back disability exceeds the 20 percent 
when rated under the new Diagnostic Code 5237.  A 40 percent 
rating requires limitation of forward flexion of the 
thoracolumbar to 30 degrees or ankylosis.  The veteran's 
forward flexion during this time period has been full.  At 
the most recent VA examination flexion of the lumbar segment 
of the spine was 90 degrees.  So entitlement to an evaluation 
in excess of 20 percent for his lumbosacral spine disability 
under Diagnostic Code 5237 is not warranted.  

As noted above, the current criteria of Diagnostic 5243 
evaluate intervertebral disc syndrome on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

In considering the neurological manifestations, there is no 
medical evidence that any physician has prescribed bed rest 
for the veteran's lumbosacral disability during the relevant 
time period, and so his back disability may not be evaluated 
on the duration of incapacitating episodes.  

The Board has considered whether the veteran would be 
entitled to an evaluation in excess of 20 percent if 
evaluated separately on his neurologic and orthopedic 
symptoms, as allowed under Diagnostic Code 5243.  The Board 
notes that private nerve conduction studies were abnormal for 
the lower extremities.  Further private examination disclosed 
decreased sensation to pinprick in the right lower extremity.  
The Board considers this as evidence of the neurological 
impairment.  While there is evidence of mild sensory 
deficits, there are no consistent organic changes reported 
such as muscle weakness, muscular atrophy or trophic changes 
involving the lower extremities.  As such, the Board finds 
that the veteran's neurologic manifestations would be 
compatible with a 10 percent evaluation for each lower 
extremity.  A 10 percent evaluation for each lower extremity, 
together with a 10 percent evaluation for orthopedic 
symptoms, based on noncompensable limitation of motion and 
pain, combined under 38 C.F.R. § 4.25, would result in an 
evaluation of 30 percent under Diagnostic Code 5243.  
Therefore, a 30 percent evaluation is warranted with the 
effective date of the new regulations that pertain to 
intervertebral disc syndrome.  A higher evaluation would 
require increased neurological symptoms or increased 
limitation of motion.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 20 percent for a 
low back disability prior to September 23, 2002, is denied.  

Since September 23, 2002, an evaluation of 30 percent is 
granted for a low back disability, subject to controlling 
regulations governing the payment of monetary benefits.




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


